Citation Nr: 1435716	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-36 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as secondary to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in part, denied reopening of the Veteran's claim of entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to herbicides such as Agent Orange.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in July 2010.  A copy of the hearing transcript has been associated with the claims file.

In October 2010, the Board reopened the Veteran's claim and remanded it for additional development.


FINDING OF FACT

The Veteran is diagnosed with Type II diabetes mellitus, and the evidence is in equipoise as to whether he was exposed to herbicides in service.


CONCLUSION OF LAW

The criteria for service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

In this case, the Veteran's VA treatment records reflect a diagnosis of Type II diabetes mellitus.  Therefore, element (1) has been satisfied.  Moreover, the regulations provide that this condition is presumed to be attributable to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  Therefore, element (3) has been satisfied.  The pertinent question is whether element (2), in-service incurrence of diabetes, in this case through exposure to herbicides during service, has also been met.

The Veteran has presented two arguments regarding his herbicide exposure in service.  First, reported that he traveled to the Demilitarized Zone (DMZ) in Korea during the course of his duties.  See January 2007 statement.

The Department of Defense (DOD) has confirmed that Agent Orange was used along the DMZ in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line" (CCL).  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  The estimated number of exposed personnel is 12,056.  See M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.

Units in the area of the DMZ during the period of use of herbicides included the following units of the 7th Infantry Division: 1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

While the Veteran did serve with the 7th Infantry Division in Korea during the pertinent timeframe, he was a member of the 7th Administrative Company, which is not mentioned among the list of 7th Infantry Division units at the DMZ.  He reported that he traveled to the DMZ for field exercises, and to review orders and other documentation, presumably in his capacity as a records clerk.  However, an April 2011 memorandum from the Joint Services Records Research Center (JSRRC) indicates that the available unit histories do not mention any specific duties performed by members of the 7th Administrative Company along the DMZ.

While the Board has considered the Veteran's statements regarding his presence at the DMZ, those statements have not been corroborated by the DoD, which has identified those specific units which served in areas along the DMZ based on thorough research of the period, or by the available unit histories, per the JSRRC.  Therefore, exposure to herbicides at the Korean DMZ is not established.

The Veteran's second argument regarding exposure is that herbicides were used at Camp Casey where he was stationed, and included a number of lay statements in support of his claim.  In a June 2004 statement, S.P.W. stated that he was involved in the application of herbicides in Korea, and that the perimeter and the mess hall at Camp Casey were sprayed.  In an April 2008 statement, T.E.M. stated that he was stationed at Camp Casey from 1965 to 1966, and that he observed the spraying of chemicals around the fenceline, guard towers, and observation posts. 

Notably, the Veteran also submitted a copy of a March 1999 Board decision, which reflects a grant of service-connected benefits based on herbicide exposure for a claimant who also served at Camp Casey.  This decision cited as evidence a letter from the Department of the Army to Senator John Glenn, dated May 1996, which references the use of 21,000 gallons of Agent Orange in Korea in 1968 and 1969 in the area of the DMZ.  This letter stated that Camp Casey was located in the area of the DMZ.  The Veteran in this case has referenced this letter in support of his own claim.

In contrast, the April 2011 JSRRC memorandum stated that the relevant unit histories do not document any use, storage, spraying, or transportation of herbicides at Camp Casey.  

The Board finds the Veteran's testimony and buddy statements regarding herbicide use at Camp Casey can reasonably support an inference that the Veteran was at Camp Casey when herbicides were in use there, particularly when viewed collectively with the May 1996 Department of the Army letter and the March 1999 Board decision cited by the Veteran.  The Board strives for consistency in issuing its decisions, while noting that previously issued Board decisions are considered binding only with regard to the specific case decided.  38 C.F.R. § 20.1303.  Nevertheless, prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case.  Id.

Accordingly, having weighed the evidence both in support and against the claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran.  That is, there is reasonable doubt presented in this case, and the Board will resolve such doubt in the Veteran's favor.  Accordingly, service connection for Type II diabetes mellitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Type II diabetes mellitus is granted.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


